Citation Nr: 0209570	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  92-11 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an effective date earlier than August 1, 1989, 
for the grant of service connection for status post excision 
of the distal right ulna.

(The issue of whether the Board of Veterans' Appeals 
committed clear and unmistakable error in an April 1958 
decision, which denied service connection for a right wrist 
disability, is the subject of a separate Board of Veterans' 
Appeals decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1991 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO granted service connection 
for status post excision of the distal right ulna, effective 
August 1, 1989, and assigned a 10 percent evaluation.  The 
veteran appealed the effective date assigned for the grant of 
service connection.

At a November 1992 Board hearing, the veteran withdrew his 
appeal as to the issue of an earlier effective date.  He 
subsequently raised the issue in November 1994.  The RO 
determined that the veteran had not submitted a timely appeal 
as to the August 1991 rating decision.  The veteran appealed 
that determination, and the Board, in a September 1997 
decision, also determined that the veteran had not submitted 
a timely appeal as to the August 1991 issue.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

In October 1998, the Secretary of VA filed a motion to remand 
the case, asserting that the veteran had alleged clear and 
unmistakable error in a prior Board decision, which must be 
adjudicated.  The Secretary further stated that the Board 
also needed to readjudicate the issue of timeliness of the 
veteran's appeal for more adequate reasons and bases.  The 
Court granted the Secretary's motion in February 1999.

In January 2000, the Board again determined that the veteran 
had not filed a timely appeal as to the November 1991 rating 
decision.  In a separate January 2000 decision, the Board 
determined that there was no clear and unmistakable error in 
the April 1958 Board decision, which denied service 
connection for a right wrist disability.  The veteran 
appealed the Board decisions to the Court.  In a February 
2002 order, the Court reversed the Board's finding that the 
veteran had not filed a timely appeal following the August 
1991 rating decision.  The Court vacated the Board's finding 
that there was no clear and unmistakable error in the April 
1958 Board decision, as it determined that this issue was 
inextricably intertwined with the issue of timeliness of 
appeal, and thus must be readjudicated along with the earlier 
effective date issue.

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  In April 1958, the Board denied service connection for a 
right wrist disorder.  That decision did not contain clear 
and unmistakable error, and that decision is final.

2.  In December 1965, the veteran sought service connection 
for a right elbow disorder, asserting that he had to undergo 
surgery in October 1965 as a result of the surgery he 
underwent in service for the right wrist.  That same month, 
the RO denied service connection for arthritis of the right 
elbow as not having been incurred in or aggravated by 
service.  The veteran did not appeal that decision within one 
year of being notified, and it became final.  

2.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for a right wrist disorder prior to August 1, 
1989.  


CONCLUSIONS OF LAW

1.  The April 1958 Board decision, which denied service 
connection for a right wrist disorder, and the December 1965 
rating decision, which denied service connection for 
arthritis of the right elbow, are final.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 1991); 38 C.F.R. §§ 20.1100, 
20.1103 (2001).

2.  An effective date earlier than August 1, 1989, for the 
grant of service connection for status post excision of the 
distal right ulna is legally precluded.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.157; 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  

Additionally, in the October 1991 statement of the case, the 
RO explained why an effective date of August 1, 1989, was 
assigned and why an effective date earlier than August 1, 
1989, was legally precluded.  The RO also included the 
pertinent regulations that applied to the veteran's claim for 
an earlier effective date.  This determination was mailed to 
the veteran, and a correspondence copy was mailed to the 
veteran's accredited representative, the Disabled American 
Veterans.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran and his representative are presumed to have received 
this notification.  See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Following the February 2002 Court order, the Board provided 
the veteran with a 90-day period to submit additional 
argument and evidence, which letter was issued in June 2002.  
The following month, the veteran indicated that he had no 
other evidence to submit at that time and asked that his 
claim be readjudicated.  

Thus, the Board finds that the veteran has been given 
notification of what information or evidence would be 
necessary to substantiate his claim and provided with 
opportunities to submit additional argument and evidence.

As to obtaining relevant records, the Board notes that the 
veteran submitted VA treatment records from the Lowell, 
Massachusetts, outpatient treatment clinic pertaining to his 
right wrist (which records were the basis of the effective 
date assigned).  The veteran has not alleged that there are 
any additional medical records related to treatment for 
status post excision of the distal right ulna prior to August 
1, 1989, that have not been associated with the claims file.  

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with this claim.  
However, the issue before the Board is whether an effective 
date earlier than August 1, 1989, is warranted for the grant 
of service connection.  An examination conducted in 2002 
would not assist in the grant of an effective date more than 
10 years ago.  Thus, the Board finds that VA was not under an 
obligation to have the veteran examined for the purposes of 
this claim.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the Board finds that the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the veteran and the changes 
articulated in the new legislation are less stringent.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).

II.  Decision

The veteran seeks an effective date earlier than August 1, 
1989, for the grant of service connection for status post 
excision of the distal right ulna.  Specifically, the veteran 
states that he should be granted an effective date back to 
1957, when he filed his original claim for service connection 
for a right wrist disorder, as his claim was wrongfully 
denied at that time.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(2001) (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a) (2001), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.

Under 38 C.F.R. § 3.157(b)(1) (2001), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of a 
claim based on the date of the outpatient treatment, hospital 
examination, or admission to a VA or uniformed services 
hospital.  The provisions of this paragraph apply only when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that there is no legal basis to grant an 
effective date earlier than August 1, 1989, for the grant of 
service connection for status post excision of the distal 
right ulna.  The reasons follow.

First, the Board notes that the veteran asserted that there 
was clear and unmistakable error in the April 1958 Board 
decision, which had denied service connection for a right 
wrist disorder on the basis that the disability had not been 
aggravated during service.  In a separate decision issued on 
the same day as this decision, the Board has determined that 
there was no clear and unmistakable error in the April 1958 
decision.  The reasons for this determination are explained 
in detail in that decision.  Therefore, the April 1958 Board 
decision is final, 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 
(2001).  The veteran's claim that an effective date back to 
1957 for the grant of service connection for status post 
excision of the distal right ulna is not valid, as a result 
of the finality of the April 1984 Board decision.

On December 7, 1965, the veteran's representative submitted a 
statement, wherein he stated the following, in part:

The subject veteran was admitted to the 
VA Hospital in Boston, Massachusetts, on 
October 25, 1965, and surgery was done to 
the right elbow.  He was told verbally by 
the doctors that surgery that was done 
during military service to the right 
wrist should never have been done.  The 
doctors further stated that the veteran's 
present condition of the right elbow was 
caused by the surgery done in service. . 
. .

The record reflects that on that same day, the RO requested 
the hospitalization summary report from the VA hospital in 
Boston, Massachusetts.

On December 20, 1965, the hospitalization summary report was 
received by the RO.  In the report, the VA examiner stated 
the following, in part:

31-year-old white male had an excision of 
the radial head when he was 14 years old 
following a fracture.  Because of the 
inequality of growth of bones[,] an 
excision of the distal ulna was performed 
many years ago and presently patient 
complains of decreased strength and 
instability and occasional pain at the 
area of the radial head.  He also has 
crepitus of this area.  X-ray examination 
showed calcification around the elbow 
joint on the right and evidence of 
arthritis. . .  On 10/28/65[,] he 
underwent an excision of the radial head.  
His postoperative course was benign. . . 
.

In a December 1965 rating decision, the RO denied service 
connection for arthritis of the right elbow, stating that it 
was neither incurred in nor aggravated by service.  The RO 
informed the veteran that if he did not believe that the 
decision was correct, "you may initiate an appeal to the 
Board of Veterans' Appeals by filing a notice of disagreement 
at any time within one year from the date of this letter."  
The record reflects that no notice of disagreement was 
received within one year of the December 1965 rating 
decision.  Thus, that decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

The veteran's claim for service connection for status post 
excision of the distal right ulna was granted on the basis 
that he submitted new and material evidence.  The new and 
material evidence submitted was an August 1, 1989, VA 
treatment report, wherein the VA examiner stated that in his 
opinion, the instability in the veteran's right ulna was the 
"direct result of the surgical excision of the distal 
ulna."  As stated above, the statute states that an 
effective date based upon a reopened claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400 ( the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later").  
Therefore, because of the final April 1958 Board decision and 
the final December 1965 RO rating decision, an effective date 
earlier than December 1965 is legally precluded.  

The Board will now consider whether an effective date between 
December 1965 and August 1, 1989, is possible.  The Board has 
thoroughly reviewed the evidence of record and finds that 
there is no basis in law to grant an effective date earlier 
than August 1, 1989.  There is nothing in the record between 
December 1965 and August 1989 that would show the veteran's, 
or his representative's, intent to file a claim, either 
formal or informal, to allege that service connection was 
warranted for a right wrist/elbow disorder.  Additionally, 
there is no VA medical record, dated between that period that 
shows treatment for the veteran's right wrist or right elbow 
that could possibly be construed as a claim to reopen during 
that time period.  See 38 C.F.R. § 3.157.  The first showing 
of VA treatment for the right wrist/elbow disorder during 
that period of time was on August 1, 1989.  Therefore, the RO 
was correct in assigning an effective date of August 1, 1989, 
for the grant of service connection for status post excision 
of the distal right ulna, and an effective date prior to 
August 1, 1989, is legally precluded.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than August 1, 1989, 
for the grant of service connection for status post excision 
of the distal right ulna is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

